Citation Nr: 0515941	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-03 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left shoulder 
disability.

2.  Entitlement to service connection for left shoulder 
disability, to include arthritis.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
October 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manchester, New Hampshire.


FINDINGS OF FACT

1.  The RO, in a December 1999 rating decision, held that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a left shoulder disability.  
The RO notified the veteran of that decision later that 
month.  The veteran filed a timely notice of disagreement, 
and the RO issued a statement of the case in June 2000.  The 
veteran did not file a substantive appeal.

2.  The additional evidence submitted since the December 1999 
rating decision is new and bears directly and substantially 
on the matter under consideration, and is so significant that 
it must be considered in order to fairly decide the claim for 
entitlement to service connection for a left shoulder 
disability.

3.  The evidence shows that the veteran did not have a 
chronic left shoulder disability in service, that the veteran 
did not have arthritis of the left shoulder during service or 
within one year of separation from service, and that his 
current left shoulder disability is not otherwise related to 
active service.


CONCLUSIONS OF LAW

1.  The December 1999 RO rating decision denying the 
reopening of a claim of service connection for a left 
shoulder disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2004).

2.  The evidence received subsequent to the December 1999 RO 
rating decision is new and material, and the claim of service 
connection for a left shoulder disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  A left shoulder disability was not incurred in or 
aggravated by service and arthritis of the left shoulder may 
not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In March 2001, the agency of original 
jurisdiction (AOJ) provided explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military, civilian 
employment medical records, and VA medical records - have 
been obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  
The veteran has submitted private medial records.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The veteran was 
afforded a VA examination.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c).  The AOJ fully complied with the directives of 
the August 2003 Board remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The veteran has not identified any recent 
treatment by VA or any other source.  In addition, the 
September 2001 rating decision, the February 2002 statement 
of the case (SOC), and the December 2004, January 2005, and 
February 2005 supplemental statements of the case (SSOCs) 
informed the veteran of the evidence in the possession of VA.  
As it appears that VA has obtained all pertinent evidence, 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).  Also, in a May 2004 VCAA letter, 
VA asked the veteran to submit any evidence he had in his 
possession that pertained to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).

By an April 2005 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  New and Material Evidence

A.  Factual Background

In the December 1999 rating decision, the RO denied the 
reopening of the claim for service connection for a left 
shoulder disability on the basis that there was no evidence 
that the veteran had a left shoulder injury or disease in 
service.  The RO notified the veteran of that decision later 
that month.  The veteran filed a timely notice of 
disagreement, and the RO issued a statement of the case in 
June 2000.  The veteran did not file a substantive appeal.

The evidence before the RO in December 1999 included service 
medical records, a report of a December 1997 VA examination, 
and statements of lay witnesses.  Service medical records 
reflect that in August 1978 the veteran had a history of 
injuries to the right shoulder and wrist from a fall and that 
he was still symptomatic.  X-rays of the right shoulder were 
negative.  Service medical records reveal no reporting of a 
left shoulder injury, no complaints or findings of left 
shoulder symptomatology, and no diagnosis of a left shoulder 
disability.  At the September 1978 separation examination, 
the upper extremities were normal and a left shoulder 
disability was not diagnosed.  The doctor noted that the 
veteran had a history of right shoulder and hand traumas from 
a fall on ice about year ago and that the discomfort had 
continued.  The December 1997 VA examiner opined that based 
on the veteran's history of post-service left shoulder 
injuries and the lack of any evidence in the service medical 
records of a left shoulder injury during service, the left 
shoulder condition was not related to service.  In lay 
statements received in September 1999, two associates of the 
veteran reported that they served with the veteran and that 
he had an injury during service.  They indicated that after 
the injury, they noticed that on several occasions, the 
veteran's shoulders bothered him and that if he would reach 
over his head, he would be in severe pain.

Since the December 1999 RO rating decision, the evidence 
submitted includes a lay statement dated in December 1999 of 
a lay witness and an October 2003 VA outpatient treatment 
record.  In the lay statement dated in December 1999, an 
associate of the veteran reported that he served with the 
veteran and that during their service, he noticed on several 
different occasions that the veteran lacked certain motion in 
his shoulders when lifting or extending and, most often, when 
working overhead.  The associate stated that the veteran 
complained of severe pain when making certain movements.  The 
associate indicated that he recalled that these symptoms did 
not start until after the veteran's fall.  The VA outpatient 
treatment record reflects that a doctor noted that the 
veteran fell while on active duty and that it appeared that 
his left shoulder disability was a service-connected injury.

B.  Legal Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2004).  Prior unappealed decisions of the RO are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a), 20.1103 (2004).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 
old version of 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001).  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently amended.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2004)).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2004).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).


C.  Analysis

The lay statement received in December 1999 is more specific 
corroboration of the veteran's symptomatology after his fall 
in service than prior lay statements.  The October 2003 VA 
outpatient treatment record reflects that a VA doctor related 
the veteran's current left shoulder disability to active 
service.  At this stage the Board may not question the 
probative value of medical opinions.  Therefore, since this 
evidence provides evidence of in-service symptomatology and a 
nexus to service and is relevant and probative, the Board 
finds that this evidence bears directly and substantially 
upon the specific matter under consideration.  This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened.

III.  Service Connection

A.  Factual Background

As noted above, service medical records reflect that the 
veteran injured his right shoulder in service and not his 
left one.  On the September 1978 separation examination, the 
veteran denied having or having had arthritis, rheumatism, or 
bursitis; bone, joint, or other deformity; or a painful or 
"trick" shoulder.  The upper extremities were normal and a 
left shoulder disability was not diagnosed.

Federal civilian medical records reflect that at August 1978 
and March 1981 physical examinations, the veteran denied 
having or having had arthritis, rheumatism, or bursitis; 
bone, joint, or other deformity; or a painful or "trick" 
shoulder.  The veteran injured his left shoulder in December 
1981.  Specifically, on December 11, he had been working when 
he felt a pinch in the left shoulder.  He had pain and 
stiffness since that time.  X-rays of the left shoulder taken 
in December 1981 revealed that the visualized bones and 
joints were normal and that no soft-tissue calcification was 
seen.  In June 1982, the veteran denied having or having had 
arthritis, rheumatism, or bursitis; bone, joint, or other 
deformity; or a painful or "trick" shoulder.

Private medical records reveal that in May 1985 it was noted 
that the veteran injured his left shoulder in October 1984.  
X-rays of the left shoulder taken in October 1985 revealed 
normal soft tissues, spurring of the humeral head in the 
region of the glenohumeral joint, and no other bone 
abnormalities.

Federal civilian medical records show that the veteran again 
injured his left shoulder in November 1985.  The initial 
impression was left shoulder strain, and by mid-December 1985 
the impression was traumatic bursitis.  In May 1986 the 
veteran injured his left shoulder, and by June 1986 the 
assessment was resolving acute left shoulder strain.  At a 
December 1987 physical examination, the veteran denied having 
or having had arthritis, rheumatism, or bursitis; bone, 
joint, or other deformity; or a painful or "trick" 
shoulder.  In June 1989, the veteran injured his right and 
left shoulders.  The assessment was resolving strain of the 
right and left shoulders.  In a November 1992 physical 
examination, the veteran denied having or having had 
arthritis, rheumatism, or bursitis; bone, joint, or other 
deformity; or a painful or "trick" shoulder.  An undated 
medical record prior to December 17, 1996, reflects that the 
impression was left shoulder tendinitis with adhesive 
capsulitis.

The veteran was afforded a VA examination in September 1997.  
He reported that he injured his left shoulder when he fell 
down some stairs in 1978.  X-rays of the left shoulder 
revealed a deformity of the region of the greater tuberosity, 
which may have been related to an old healed avulsion 
fracture.  The acromioclavicular and glenohumeral joint 
spaces appeared well maintained.  The impression from the X-
rays was possible old left shoulder avulsion fracture of the 
greater tuberosity.  The impressions of the examiner included 
a history by the records of an injury to the right shoulder.  
The examiner noted that by the veteran's history, he had an 
injury to the left shoulder, which was currently giving him 
more problems than the right one.  The examiner indicated 
that the left shoulder disability was most likely tendonitis.

Federal civilian medical records reveal that at an October 
1997 physical examination the veteran reported having or 
having had arthritis, rheumatism, or bursitis.  He denied 
having or having had bone, joint, or other deformity; or a 
painful or "trick" shoulder.  The doctor reported that the 
veteran had right and left shoulder bursitis that was not 
considered disabling.

In a December 1997 addendum to the report of the September 
1997 VA examination, the examiner noted that the service 
medical records showed injuries to the right shoulder and 
wrist when the veteran fell on ice and that service medical 
records showed no history of an injury to the left shoulder.  
The examiner noted that the post-service medical records 
revealed that the veteran had suffered multiple injuries to 
both shoulders.  The examiner reported that the veteran 
claimed that he told a doctor that he injured his left 
shoulder during with a fall down some stairs in 1978, but 
that there were no records of this incident in the service 
medical records.  The examiner noted that the post-service 
medical records showed diagnoses of tendonitis, capsulitis, 
and left shoulder traumatic arthritis.  The examiner opined 
that with the history of post-service left shoulder injuries 
and without any service-medical-record evidence of a left 
shoulder injury, his left shoulder condition was not related 
to service.

VA medical records reflect that in July 1999, the veteran 
dated the onset of his bilateral shoulder pain to a fall down 
some stairs during active service.  

In lay statements received in September 1999, two associates 
of the veteran reported that they served with the veteran and 
that he had an injury during service.  They indicated that 
after the injury, they noticed that on several occasions, the 
veteran's shoulders bothered him and that when he reached 
over his head, he was in severe pain.

VA medical records show that in September 1999 the veteran 
underwent a magnetic resonating imaging (MRI) scan of the 
left upper extremity.  The MRI scan revealed a cystic 
degenerative change underlying the infraspinatus insertion, 
which was associated with a deformity of the greater 
tuberosity and was possibly due to an old trauma.  Also, the 
acromioclavicular joint was minimally degenerated.  

In a December 1999 statement, an associate of the veteran 
reported that he served with the veteran and that during 
their service, he noticed on several different occasions that 
the veteran lacked certain motion in his shoulders when 
lifting or extending and, most often, when working overhead.  
The associate stated that the veteran complained of severe 
pain when making certain movements.  The associate indicated 
that he recalled that these symptoms did not start until 
after the veteran's fall.

VA medical records reflect that in January 2001, the veteran 
reported that many years ago, he fell on his outstretched 
left arm and injured his left shoulder.  He indicated that 
since that time, he had had chronic pain,  He noted that over 
the last few years, his left shoulder had become increasingly 
painful and that he had had restricted motion.  The 
impression was chronic shoulder pain with symptoms and a 
physical examination consistent with subacromial bursitis and 
supraspinatus tendinopathy.  In February 2001, it was noted 
that the veteran had a history of an old trauma due to a fall 
against outstretched arms twenty years ago.  The assessment 
was decreased range of motion due to bilateral subacromial 
bursitis.  In April 2001, the veteran reported that he had 
had bilateral shoulder pain since 1976.  In February 2002, it 
was noted that the veteran had a history of rotator cuff 
(capsule) sprain or strain and a history of a severe fall 
forward during active service in which he injured the rotator 
cuffs bilaterally.  The diagnoses included rotator cuff 
(capsule) strain or strain.

The veteran underwent a VA examination in February 2002.  The 
examiner noted that the medical records revealed that the 
veteran reported left shoulder pain in 1981.  The examiner 
indicated that the veteran denied having or having had 
painful joints or bursitis in 1978, 1982, and 1987.  The 
examiner diagnosed an impingement problem with subsequent 
tendinitis of his shoulder cuff.  The examiner indicated that 
the condition was due to an anatomical variation in the 
length of the acromion, generally occurring on both sides, 
left and right, that allowed frequent contact between the 
acromion and the tendon fibers of the shoulder cuff, with 
resulting episodes of tendinitis (inflammation by repeated 
contact).  The examiner noted that repeated episodes of 
tendinitis can be expected sporadically though the course of 
normal activities of daily living, as well as with work 
activities.  The examiner indicated that these episodes 
subside, only to reappear later on during the course of some 
other activity.  The examiner reported that the statements of 
the veteran in which he reported that he was in good health 
and denied painful joints or bursitis established a lack of 
continuity of his symptoms.  The examiner concluded that it 
was reasonable to assume that the episode of right shoulder 
pain in service was more than likely not the cause of his 
present right shoulder problem and that it was not causally 
related in any other way, except for the causal relationship 
that exists between the anatomical variation of the acromion 
and the pain-producing lesion called tendinitis and bursitis.

VA medical records reveal that in June 2002 the veteran 
reported a trauma-induced left shoulder injury.  The 
diagnoses included rotator cuff (capsule) sprain or strain.  
In August 2002 the veteran complained of bilateral shoulder 
pain with the left one being worse.  He reported that he had 
had left shoulder symptomatology since he fell down a flight 
of stairs in 1977.  The assessment was degenerative arthritis 
of the left shoulder.  In September 2002 the assessment was 
severe degenerative arthritis of the left shoulder, which was 
most likely post-traumatic in nature.  In January 2003 the 
assessment was chronic left shoulder pain that was recently 
exacerbated by a motor vehicle accident in 2002.   X-rays of 
the left shoulder taken in January 2003 revealed post-
traumatic features with osteoarthrosis.

Private medical records reflect that in February 2003 the 
veteran reported a history of a left shoulder injury in 1976 
when he slipped and fell.  He reported that he underwent X-
rays of the left shoulder and that he returned to work the 
next day.  The doctor reviewed October 2002 X-rays of the 
left shoulder, which showed changes suggestive of significant 
trauma to the left shoulder.  The doctor's suspicion was that 
the veteran may have had a fracture dislocation some time in 
the past.  The doctor noted a small fracture fragment in the 
area of the greater tuberosity and that it looked as though 
he may have had a fracture at the anterior inferior portion 
of the glenoid as well.  The impression was left shoulder 
post-traumatic glenohumeral arthrosis.

VA medical records reflect that in October 2003 the veteran 
reported that he fell during active service and that the 
doctor noted that it appeared that he had a service-connected 
injury.  The presumptive diagnosis was degenerative joint 
disease of the left shoulder with impingement.  The 
impression from X-rays of the left shoulder taken in October 
2003 was progressive osteoarthrosis of the left shoulder.


B.  Analysis

Service connection may be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran and his associates claim that he injured his left 
shoulder in service.  They, the veteran and his associates, 
are competent to report that the veteran injured his left 
shoulder in service, as they are competent to report what was 
observed.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, there is no evidence that the veteran had a chronic 
left shoulder disorder in service.  The service medical 
records do not reveal a reporting of a left shoulder injury, 
complaints or findings of left shoulder symptomatology, or a 
diagnosis of a left shoulder disability.  Rather, the service 
medical records reflect only a reporting of a right shoulder 
injury and findings of right shoulder symptomatology.  To the 
extent that the veteran has an anatomical variation of the 
left acromion, there is no evidence based on the service 
medical records that he had tendinitis, bursitis, or any 
other superimposed disease or injury during active service.  
There is also no reliable evidence that the veteran had 
arthritis of the left shoulder within one year of separation 
from active service.  

The September 1997 VA examiner opined that with the history 
of post-service injuries and without any service-medical-
record evidence of a left shoulder injury, his left shoulder 
condition was not related to service.  That examiner reviewed 
the veteran's claims file, to include his service medical 
records.  On the other hand, the October 2003 VA doctor noted 
the veteran's history of an in-service fall and indicated 
that it appeared that the veteran had a service-connected 
injury.  The doctor made a presumptive diagnosis of 
degenerative joint disease of the left shoulder with 
impingement.  The opinion of the October 2003 VA doctor is 
based on a history given by the veteran and not on a review 
of the veteran's claims file, including service medical 
records.  The Board notes that X-rays of the left shoulder 
taken in December 1981 were normal.  Spurring of the humeral 
head was not found on X-rays until October 1985, and a 
possible old avulsion fracture of the greater tuberosity was 
not found on X-rays until September 1997.  While other 
medical professionals diagnosed post-traumatic arthritis and 
arthrosis, they did not indicate the nature of the trauma.  
Also, as to the veteran's reportings of an in-service trauma 
as noted in various medical records, those reportings are 
mere transcriptions of lay history.  Such information is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board places greater weight on the service medical 
records, federal civilian medical records from 1980s and 
1990s showing no history of symptomatology prior to December 
1981, and the opinion of the September 1997 VA examiner than 
on the October 2003 opinion of a VA doctor.  Simply stated, 
the evidence shows that the veteran did not have a chronic 
left shoulder disability during active service; that he did 
not have arthritis within one year of separation from active 
service; and that his left shoulder disability, to include 
arthritis, is not otherwise related to active service.  In 
sum, the post service assertion and lay statements that the 
veteran had injured the left shoulder during service is less 
credible that the veteran's statements for treatment purposes 
in 1981 that he had the onset of symptoms in December 1981. 

Similarly, the veteran's assertion of pain since service is 
not supported or credible.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  The service medical records are negative for 
pertinent complaints or findings.  There is no evidence of 
treatment in proximity to separation.  Although symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment bears on the credibility of the evidence of 
continuity.  Id.  In this case, the veteran denied a 
pertinent history at separation.  

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a left 
shoulder disability, to include arthritis, is denied.


ORDER

The application to reopen a claim of service connection for a 
left shoulder disability is granted.

Service connection for a left shoulder disability, to include 
arthritis, is denied.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


